Citation Nr: 1709863	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver, to include as due to exposure to Agent Orange or as secondary to diabetes mellitus.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an effective date prior to October 27, 2014 for the award of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2003 and August 2015 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The May 2003 decision declined to reopen the claim of service connection for cirrhosis of the liver.  By decision dated in December 2011, the Board found that new and material evidence had been received and reopened the Veteran's claim for service connection for cirrhosis of the liver.  The claim on the merits was remanded for additional development of the record.  The Board again remanded the claim in March 2014.  In an April 2016 decision, the Board denied service connection for cirrhosis of the liver, to include as due to Agent Orange exposure or as secondary to the Veteran's service-connected diabetes mellitus.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, in December 2016, granted a Joint Motion for Remand (Joint Motion) and vacated the Board's April 2016 decision.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge in April 2010.  A transcript is in the record.  The Veteran was notified by a February 2014 letter that the Veterans Law Judge who conducted the hearing was no longer at the Board and was provided the opportunity to have another hearing.  He responded that he did not want a new Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.

REMAND

A.  Cirrhosis of the Liver

The Board's March 2014 remand directed that an opinion be obtained as to whether the Veteran's liver disorder was "permanently worsened in severity beyond a normal progression (aggravated) by the Veteran's service-connected diabetes mellitus."  Based on a review of the record, a VA physician concluded, in August 2014, that it was less likely as not that the Veteran's current cirrhosis of the liver was permanently worsened in severity beyond a normal progression by diabetes mellitus.  The Joint Motion noted that this was not the correct aggravation standard for a secondary service connection claim since 38 C.F.R. § 3.310(b) (2016) does not require that the nonservice-connected disability be "permanently worsened."  Rather, it states that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected."  

In a statement dated July 2006, J.A. Larakers, M.D., who initially treated the Veteran in 1998, asserted there is a direct correlation with idiopathic liver cirrhosis and steatohepatitis caused by diabetes, which could be a positive or aggravating factor in the Veteran's case.  In an undated statement, Dr. Larakers commented that the Veteran's chronic liver disease might be exacerbated by his diabetes which does cause steatohepatitis.  These opinions are inadequate for the Board to rely on in making a decision, since they contain no rationale and use speculative terms.

Therefore, in order to comply with the instructions from the Joint Motion, remand is necessary to obtain a clarifying opinion regarding secondary service connection.

B.  Hypertension

An August 2015 rating decision awarded service connection for hypertension, rated noncompensable, effective October 27, 2014.  In September 2015, the Veteran filed a notice of disagreement with the rating and effective date assigned to the award of service connection for hypertension on the form provided by the AOJ.  38 C.F.R. §§ 19.24, 20.201(a).  

Since the AOJ has not yet issued a statement of the case (SOC) in these matters, the Board must remand the claims for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the record to be returned to the physician who provided the August 2014 opinion.  He should be requested to provide an addendum opinion (based on a review of the record) regarding whether it is at least as likely as not (a 50% or greater probability) that the Veteran's cirrhosis of the liver was caused or aggravated (the opinion must address aggravation) by his service-connected diabetes mellitus.  

The physician is advised that aggravation is defined as any increase in severity beyond the natural progress of the nonservice-connected condition that is proximately due to or the result of a service-connected disease or injury.  

The opinion provider should specifically address the statements by Dr. Larakers that diabetes might have aggravated the Veteran's liver disease.  

If the August 2014 physician is unavailable to provide the addendum opinion, then arrange for the record to be forwarded to another appropriate physician for review and to provide the opinions sought.  If further examination of the Veteran is deemed necessary, it should be arranged.  
All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Then, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

3.  Issue an SOC as to the matters of an initial increased rating for hypertension and an earlier effective date for the award of service connection for hypertension.  Advise the Veteran of his appeal rights.  If an appeal is perfected in any of these matters, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




